                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02978-NRN

Timothy Roeckel,

Plaintiff,

v.

Ally Bank Corp.,

Defendant.

 ORDER DENYING PLAINTIFF’S MOTION FOR REMAND (DKT. #10) and MOTION
            TO STRIKE NOTICE OF COMPLIANCE (DKT. #23)

Entered by Magistrate Judge N. Reid Neureiter

        This matter is before the Court on Plaintiff’s Objection to Notice to Remove and
Motion for Remand. Dkt. #10. Also before the Court is Plaintiff’s Motion to Strike and
Objection to Defendant’s Notice of Compliance with Rule 81.1. Dkt. #23. The Court has
reviewed Plaintiff’s filings and Defendant’s Opposition Dkt. #26. Oral argument will not
materially assist in the resolution of these motions. For the reasons outlined below,
Plaintiff’s two Motions are DENIED.

        Plaintiff alleged a federal cause of action in his original complaint. Specifically,
Plaintiff alleged multiple violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.
§ 1681, et seq. Compl. ¶¶ 9, 14-17. There is therefore federal jurisdiction over that claim
because federal district courts “have original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Court
also has supplemental jurisdiction over any related state law claims. See 28 U.S.C. §
1367. Because this case involves claims over which the Court would have original
jurisdiction, the Defendant had the right to remove the case to this court. 28 U.S.C. §
1441(a).

       Plaintiff’s main argument in favor of remand is that Defendant failed to attach
certain portions of the state court file when the notice of removal was filed in this Court.
As Plaintiff notes, 28 U.S.C. § 1446(a) states that a Notice of Removal shall include, “a
short and plain statement of the grounds for removal, together with a copy of all
process, pleadings, and orders served upon such defendant.” Plaintiff cites decisions
from other districts and circuits for the proposition that the failure to attach all the listed
documents renders the removal defective, requiring a remand. See Emp’rs Shopmens
Local 516 Pension Trust v. Travelers Cas. & Sur. Of Am, No. 05 444, 2005 WL
1653629, (D. Or. July 6, 2005) (remand is required due to defendant’s failure to attach
exhibits from state court complaint); Comtrade Ltd. v. United States, No. 05‐80729‐CIV,
2005 WL 5643875, *1 (S.D. Fla. 2005) (same).

        The Tenth Circuit, the decisions of which are binding on this Court, has spoken
specifically on this question. See Countryman v. Farmers Ins. Exchange, 639 F.3d 1270
(10th Cir. 2011). In Countryman, the court rejected the minority view (espoused by the
Plaintiff here), and, agreeing with numerous other courts, held that the failure to attach
certain exhibits or other documents from a state court file (one example being the
summons) to the notice of removal is a “de minimus procedural defect that did not
necessitate remand of the case to state court.” Id. at 1272. The Circuit also found the
de minimus procedural defect to be “curable, either before or after the expiration of the
thirty-day removal period.” Id. at 1273.

       In this instance, the Defendant cured any defect (if there was one to begin with,
which the Defendant disputes) via the filing of its Supplement to Notice of Removal (Dkt.
#13), the filing of which was perfectly proper. Plaintiff cites no authority for the
proposition that the failure to comply timely with our local procedural rule
D.C.COLO.LCivR 81.1 (b), 1 would result in an automatic remand and the forfeiture of
the statutory right of a defendant to have a claim that arises under federal law decided
by a federal court.

     The Countryman decision disposes of Plaintiff’s arguments in both his Motion for
Remand and his Motion to Strike.

      Accordingly, Plaintiff’s Motion to Remand (Dkt. #10) and Motion to Strike (Dkt.
#23) are DENIED.


Date: October 26, 2020




       1
         D.C.COLO.LCivR 81.1 (b) addresses the filing requirements under our Local
Rules when a case has been removed to the federal court. It states, “Filing
Requirements: No later than 14 days after the filing of the notice of removal, the
removing party shall file a current docket sheet (register of actions) and shall separately
file each pending motion, petition, and related response, reply, and brief.”
